Detailed Action
This Office action responds to the communication filed 7/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 (and dependent claims 11-14 dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the at least one” in combination with “first conductive element”, “second conductive element”, and “third conductive element” in lines 4-6.  There is insufficient antecedent basis for these limitations in the claim.  For the sake of compact prosecution, claim 10 is interpreted in the instant Office action as follows: “the at least one” first, second, and third conductive elements are equivalent to “at least one”.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 20210210500 A1, claiming priority to US 62/958,159 filed on 1/7/2020).
Regarding claim 1, Lin discloses a semiconductor device (Fig. 1B), comprising: a package substrate (104) having an upper surface, and at least one stacked structure (130, “one or more, such as…” [0016]) disposed on the upper surface of the package substrate, and a stacking direction of the at least one stacked structure is perpendicular to the upper surface, an interposer (112) disposed between the package substrate and the at least one stacked structure, and a processor (122) disposed on the interposer, wherein the at least one stacked structure comprises at least one non-volatile memory die (“non-volatile” [0017]), at least one dynamic random access memory die (“DRAM” [0017]) and at least one memory control die (“controller” [0017]), wherein the at least one non-volatile memory die and the at least one dynamic random access memory die are disposed above the at least one memory control die (402, see Fig. 4), wherein an amount of the at least one stacked structure is plural (“one or more, such as…” [0016]), the stacked structures are laterally disposed on the interposer and electrically connected to the same processor (through 112, [0025]), and the stacked structures laterally surround the processor.
Illustrated below are marked and annotated figures of Figs. 1B and 4 of Lin.

    PNG
    media_image1.png
    318
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    504
    527
    media_image2.png
    Greyscale

Regarding claim 2, Lin discloses a semiconductor device (Fig. 1B), wherein a number of the at least one non-volatile memory die is between 1 and 4 (“one or more” [0017]).
Regarding claim 3, Lin discloses a semiconductor device (Fig. 1B), wherein a number of the at least one dynamic random access memory die is between 1 and 3.
Regarding claim 4, Lin discloses a semiconductor device (Fig. 1B), wherein a number of the at least one memory control die is between 1 and 3 (one is illustrated, see Fig. 4).
Regarding claim 5, Lin discloses a semiconductor device (Fig. 4), wherein the at least one non-volatile memory die is disposed on a top portion of the at least one stacked structure (portion including 404, [0037]).
Regarding claim 6, Lin discloses a semiconductor device (Fig. 4), wherein the at least one dynamic random access memory die is disposed between the at least one non-volatile memory die and the at least one memory control die (portion including 406, [0037]).
Regarding claim 7, Lin discloses a semiconductor device (Fig. 4), wherein the at least one dynamic random access memory die is disposed in a top portion of the at least one stacked structure (portion including 404 and 406).
Regarding claim 10 as noted in the 112(b) rejection, Lin discloses a semiconductor device (Fig. 4), further comprising a plurality of micro-bumps (410), wherein the micro-bumps are disposed between the at least one non-volatile memory die, the at least one dynamic random access memory die, the at least one memory control die and the package substrate, to electrically connect to at least one first conductive element (408 within 404), at least one second conductive element (408 within 406) and at least one third conductive element (408 within 402).
Regarding claim 11, Lin discloses a semiconductor device (Fig. 1B), further comprising a plurality of bottom bumps (“connector” [0015]) disposed below a lower surface of the interposer (bottom of 112), wherein the interposer comprises a plurality of connection vias and a plurality of bottom conductive elements disposed in the connection vias (see annotated Fig. 1B), wherein portions of the micro-bumps are disposed on an upper surface of the interposer (“on the package substrate” [0016]).
Regarding claim 12, Lin discloses a semiconductor device (Fig. 1B), wherein the memory control die comprises a first port (First Port), the processor comprises a second port (Second Port), and the first port is electrically connected to the second port through the interposer (the controller die can communicate with the logic device, [0025]).
Regarding claim 13, Lin discloses a semiconductor device (Fig. 1B), wherein the at least one memory control die and the package substrate are electrically connected to each other by portions of the bottom conductive elements ([0015]).
Regarding claim 14, Lin discloses a semiconductor device (Fig. 1B), wherein the processor and the package substrate are electrically connected to each other by portions of the bottom conductive elements ([0015]).
Regarding claim 15, Lin discloses a semiconductor device (Fig. 4), wherein sizes of the at least one non-volatile memory die, the at least one dynamic random access memory die, and the at least one memory control die are different from each other (memory control die is different, [0040]).
Regarding claim 16, Lin discloses a semiconductor device (Fig. 1B), wherein the interposer comprises a plurality of bottom conductive elements electrically coupled to the processor and the memory control die, the plurality of bottom conductive elements are located at a side of the interposer close to the memory control die.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 8, Lin discloses a semiconductor device (Fig. 4), wherein the at least one non-volatile memory die is disposed among the at least one dynamic random access memory die and the at least one memory control die.
Lin fails to expressly illustrate in Fig. 4 the at least one non-volatile memory die is disposed between the at least one dynamic random access memory die and the at least one memory control die.  However, Lin clearly teaches that the stacking order of the at least one stacked structure may be varied to have the at least one non-volatile memory die disposed between the at least one dynamic random access memory die and the at least one memory control die (“the stacking order of the dies can be different. For example…”).
One of ordinary skill in the art at the time of filing could have varied the stacking order of the at least one stacked structure to have the at least one non-volatile memory die disposed between the at least one dynamic random access memory die and the at least one memory control die.  Doing so would arrive at the claimed die configuration.  One or ordinary skill in the art would have had predictable results because the claimed die configuration is a variation encompassed within Lin’s teachings.  The motivation to do so would be to have a compact device with different functions (“system” [0053]).
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 7-9) that Chen fails to teach “the at least one non-volatile memory die and the at least one dynamic random access memory die are disposed above the at least one memory control die”.
Examiner' s reply:
Applicant' s arguments with respect to claim1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues (pages 9-10) that Lin fails to teach two types of chips disposed above the control chip and fails to disclose a stacked structure formed by stacking the non-volatile and dynamic random access memory dies together.
Examiner' s reply:
Applicant' s arguments with respect to claim1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, in the prior Office action, Lin was not relied upon to teach a heterogeneous die stack.  Rather, Lin was relied upon to teach through-silicon vias functioning as vertical connections. 
Applicant argues:
Applicant argues (pages 10-12) that Lin fails to teach “the stacked structures are laterally disposed on the interposer and electrically connected to the same processor”.
Examiner' s reply:
Applicant' s arguments with respect to claim1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues (pages 12-14) that Chen and Lin fail to teach “the stacked structures laterally surround the processor”.
Examiner' s reply:
Applicant' s arguments with respect to claim1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817